DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Final Office Action is in response to the Amendment filed 1/27/2021.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, 11-13, 38-43, 45-54 and 57-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-13, 38-43, 45-54 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Stamm (U.S. Publication No. 2014/0160801) in view of Li (U.S. Publication No. 2015/0003119).
Regarding claim 1, Stamm discloses a system controller (Figure 13) for regulating a power converter (Figure 5), the system controller comprising: a first controller terminal (Figure 5: 42); a second controller terminal (Figures 5 and 13: gate terminal of 50); and a compensation current generator (Figure 13: Constant Current Regulation); wherein the compensation current generator (Figure 13: Constant Current Regulation) is configured to: receive an input signal through the first controller terminal (Figure 5: 42), the input signal indicating a first current flowing through a primary winding (Figure 5: 22p) of the power converter (Figure 5); receive a demagnetization signal (Figure 5: ZCD; Paragraph [0023]) related to a demagnetization period of the power converter and associated with an auxiliary winding (Figure 5: 22a) of the power converter; and generate (Figure 5: 68, 64, 60, 32, 90; Figure 13: Constant Current Regulation; through Driving Logic) a compensation current based at least in part on the input signal (Figure 12: current through 102) and the demagnetization signal (Figure 5: 70, 44; Paragraph [0023]); a second reference voltage (Figure 13: V1LED); wherein the system controller (Figure 13) is configured to: generate an amplified signal (Figure 13: output of AND gate) based at least in part on the second reference voltage (Figure 13: V1LED); generate a drive signal (Figure 13: output of Driving Logic) based at least in part on the amplified signal (Figure 13: output of AND gate); and output the drive signal (Figure 13: output of driving buffer connected to gate terminal of 50) through the second controller terminal (Figure 13: gate terminal of 50) to a switch (Figure 13: 50) to affect the first current flowing through the primary winding (Figure 5: 22p) of the power converter (Figure 5).
Stamm does not disclose wherein the compensation current generator is connected to a resistor with the compensation current flowing through the resistor, the resistor being configured to generate a compensation voltage based at least in part on the compensation current and output a first reference voltage based at least in part on the compensation voltage and a second reference voltage.
Li teaches wherein the compensation current generator (Figure 2:  202) is connected to a resistor (Figure 2:  Rk) with the compensation current (Figure 2:  Ic) flowing through the resistor, the resistor being configured to generate a compensation voltage (Figure 2:  VCP; Paragraph [0027]) based at least in part on the compensation current and output a first reference voltage (Figure 2:  Vth2) based at least in part on the compensation voltage (Figure 2:  VCP; Paragraph [0027]) and a second reference voltage (Figure 2:  Vth1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Stamm to incorporate the teaching of Li. Doing so would provide a controller capable of providing a programmable ramp signal, thereby increasing efficiency.
Regarding claim 3, Stamm discloses wherein the system controller is further configured to generate the amplified signal (Figure 13: output of AND gate) based at least in part on the second reference voltage (Figure 13: V1LED) and a sampled signal (Figure 13: ZCD) related to the auxiliary winding (Figure 13: Aux) of the power converter.
(Figure 13: internal to Constant Current Regulation; see Figure 12: 52) configured to receive the sampled signal (Figure 13: ZCD) and a second reference signal (Figure 13: V1LED) and generate the amplified signal (Figure 13: output of AND gate) based at least in part on the sampled signal and the second reference signal.
Regarding claim 5, Stamm discloses wherein the error amplifier (Figure 13: internal to Constant Current Regulation) is further configured to receive the sampled signal (Figure 13: ZCD) at an inverting terminal and the second reference signal (Figure 13: V1LED) at a non-inverting terminal.
Regarding claim 6, Stamm discloses a demagnetization detector (Figure 13: Demag Logic) configured to receive a feedback signal related to the auxiliary winding (Figure 13: Aux) of the power converter and generate the demagnetization signal based at least in part on the feedback signal (Figure 13: ZCD).
Regarding claim 7, Stamm does not disclose a sample-and-hold circuit configured to sample the feedback signal and output a sampled signal based at least in part on the feedback signal.
Li discloses a sample-and-hold circuit configured to sample the feedback signal and output a sampled signal based at least in part on the feedback signal (Figure 3; Paragraph [0041]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Stamm to incorporate the teaching of Li. Doing so would provide a controller capable of providing a programmable ramp signal, thereby increasing efficiency.
(Figure 12: driving logic) configured to receive the amplified signal (Figure 13: output of AND gate) and the input signal (Figure 12: current through 102) and generate a comparison signal (Figure 13: output of driving logic); wherein the system controller is further configured to generate the drive signal (Figure 13: output of driving buffer connected to gate terminal of 50) based at least in part on the comparison signal (Figure 13: output of driving logic).
Regarding claim 9, Stamm discloses wherein the compensation current generator (Figure 13: Constant Current Regulation) is configured to receive the amplified signal (Figure 13: output of AND gate) and generate the compensation current (Figure 13: output of Constant Current Regulation) based at least in part on the amplified signal.
Regarding claim 11, Stamm discloses wherein the compensation current generator is further configured to generate the compensation current to keep an output voltage of the power converter at a constant level under one or more load conditions of the power converter (Paragraphs [0074]-[0075]).
Regarding claim 12, Stamm discloses wherein the one or more load conditions include a no-load condition or a low-load condition (Paragraphs [0074]-[0075]).
Regarding claim 13, Stamm discloses wherein the one or more load conditions include a high condition (Paragraphs [0074]-[0075]).

Regarding claim 38, Stamm discloses a system controller (Figure 13) for regulating a power converter (Figure 5), the system controller comprising: a first (Figure 5: 42); a second controller terminal (Figures 5 and 13: gate terminal of 50); and a compensation current generator (Figure 13: Constant Current Regulation); and an error amplifier (Figure 5: 52); wherein the compensation current generator (Figure 13: Constant Current Regulation) is configured to: receive an input signal (Figure 12: current through 102) through the first controller terminal (Figure 5: 42), the input signal indicating a first current flowing through a primary winding (Figure 13: 22p) of a power converter; receive an amplified signal (Figure 13: output of AND gate); and generate a compensation current based at least in part on the input signal and the amplified signal (Figure 13: output of AND gate); wherein the error amplifier (Figure 5: 52) is configured to: generate the amplified signal (Figure 13: output of AND gate) based on at least information (Figure 13: V1LED)  associated with the compensation current; and output the amplified signal (Figure 13: output of AND gate) to generate a drive signal (Figure 13: output of Driving Logic) outputted through the second controller terminal (Figures 5 and 13: gate terminal of 50) to a switch (Figures 13: 50) to affect the first current flowing through the primary winding (Figure 13: 22p) of the power converter.
Stamm does not disclose output the amplified signal directly to the compensation current generator.
Li teaches output the amplified signal (Figure 2:  output of 304) directly to the compensation current generator (Figure 2:  202).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Stamm to 
Regarding claim 39, Stamm discloses wherein the error amplifier (Figure 13: AND gate) is further configured to receive a sampled signal (Figure 13: ZCD) associated with an auxiliary winding (Figure 13: Aux) of the power converter and generate the amplified signal (Figure 13: output of AND gate) based at least in part on the sampled signal.
Regarding claim 40, Stamm discloses a demagnetization detector (Figure 13: Demag Logic) configured to receive a feedback signal (Figure 13: ZCD) related to the auxiliary winding (Figure 13: Aux) and generate a demagnetization signal based at least in part on the feedback signal.
Regarding claim 41, Stamm discloses wherein the compensation current generator (Figure 13: Constant Current Regulation) is configured to receive the demagnetization signal (Figure 13: ZCD) and generate the compensation current based at least in part on the input signal and the demagnetization signal (Figure 13: ZCD).
Regarding claim 42, Stamm does not disclose a sample-and-hold circuit configured to sample the feedback signal and output the sampled signal based at least in part on the feedback signal.
Li discloses a sample-and-hold circuit configured to sample the feedback signal and output a sampled signal based at least in part on the feedback signal (Figure 3; Paragraph [0041]).

Regarding claim 43, Stamm discloses a comparator (Figure 12: driving logic) configured to receive the amplified signal (Figure 13: output of AND gate) and the input signal (Figure 12: current through 102) and generate a comparison signal (Figure 13: output of driving logic); wherein the system controller is further configured to generate the drive signal (Figure 13: output of driving buffer connected to gate terminal of 50) based at least in part on the comparison signal (Figure 13: output of driving logic).
Regarding claim 45, Stamm discloses wherein the compensation current generator is further configured to generate the compensation current to keep an output voltage of the power converter at a constant level under one or more load conditions of the power converter (Paragraphs [0074]-[0075]).
Regarding claim 46, Stamm discloses wherein the one or more load conditions include a no-load condition or a low-load condition (Paragraphs [0074]-[0075]).
Regarding claim 47, Stamm discloses wherein the one or more load conditions include a high condition (Paragraphs [0074]-[0075]).

Regarding claim 48, Stamm discloses a system controller (Figure 13) for regulating a power converter (Figure 5), the system controller comprising: a first controller terminal (Figure 5: 42); a second controller terminal (Figures 5 and 13: gate terminal of 50); and a compensation current generator (Figure 13: Constant Current Regulation); and an error amplifier (Figure 5: 52); wherein the compensation current generator (Figure 13: Constant Current Regulation) is configured to: receive an input signal through the first controller terminal (Figure 5: 42), the input signal indicating a first current flowing through a primary winding (Figure 5: 22p) of a power converter (Figure 5); receive a demagnetization signal (Figure 5: ZCD; Paragraph [0023]) related to a demagnetization period of the power converter and associated with an auxiliary winding (Figure 5: 22a) of the power converter; receive an amplified signal (Figure 13: output of AND gate); in response to the power converter operating under a first load condition, generate a compensation current based at least in part on the input signal (Figure 12: current through 102) and the amplified signal (Figure 13: output of AND gate); and in response to the power converter operating under a second load condition, generate (Figure 5: 68, 64, 60, 32, 90; Figure 13: Constant Current Regulation; through Driving Logic) a compensation current based at least in part on the input signal (Figure 12: current through 102) and the demagnetization signal (Figure 5: 70, 44; Paragraph [0023]); wherein the error amplifier is configured to: generate the amplified signal (Figure 13: output of AND gate) based on at least information (Figure 13: V1LED) associated with the compensation current; and output the amplified signal (Figure 13: output of AND gate) to generate a drive signal outputted through the second controller terminal to a switch (Figure 13: 50) to affect the first current flowing through the primary winding (Figure 13: 22p) of the power converter; wherein the first load condition and the second load condition are different (Paragraphs [0074]-[0075]).

Li teaches output the amplified signal (Figure 2:  output of 304) directly to the compensation current generator (Figure 2:  202).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Stamm to incorporate the teaching of Li. Doing so would provide a controller capable of providing a programmable ramp signal, thereby increasing efficiency.
Regarding claim 49, Stamm discloses a demagnetization detector (Figure 13: Demag Logic) configured to receive a feedback signal related to the auxiliary winding (Figure 13: Aux) of the power converter and generate the demagnetization signal based at least in part on the feedback signal (Figure 13: ZCD).
Regarding claim 50, Stamm discloses wherein the error amplifier (Figure 13: AND gate) is further configured to receive a sampled signal (Figure 13: ZCD) associated with the feedback signal (Figure 13: through Aux) of the power converter and generate the amplified signal (Figure 13: output of AND gate) based at least in part on the sampled signal.
Regarding claim 51, Stamm discloses wherein the compensation current generator is further configured to generate the compensation current to keep an output voltage of the power converter at a constant level under the first load condition and the second load condition (Paragraphs [0074]-[0075]).
Regarding claim 52, Stamm discloses wherein the first load condition includes a no-load condition or a low-load condition (Paragraphs [0074]-[0075]).
(Paragraphs [0074]-[0075]).

Regarding claim 54, Stamm discloses a method for regulating a power converter, the method comprising: receiving (Figure 5: 42) an input signal, the input signal indicating a first current flowing through a primary winding (Figure 5: 22p) of a power converter (Figure 5); receiving a demagnetization signal (Figure 5: ZCD; Paragraph [0023]) related to a demagnetization period of the power converter and associated with an auxiliary winding (Figure 5: 22a) of the power converter; generating (Figure 5: 68, 64, 60, 32, 90; Figure 13: Constant Current Regulation; through Driving Logic) a compensation current based at least in part on the input signal (Figure 12: current through 102) and the demagnetization signal (Figure 5: ZCD; Paragraph [0023]); a second reference voltage (Figure 13: V1LED); generate an amplified signal (Figure 13: output of AND gate) based at least in part on the second reference voltage (Figure 13: V1LED); generating a drive signal (Figure 13: output of Driving Logic) based at least in part on the amplified signal (Figure 13: output of AND gate); and outputting the drive signal (Figure 13: output of driving buffer connected to gate terminal of 50) to a switch (Figure 13: 50) to affect the first current flowing through the primary winding (Figure 13: 22p) of the power converter.
Stamm does not disclose the compensation current flowing through a resistor; generating, by the resistor,  a compensation voltage based at least in part on the compensation current; outputting, by the resistor, a first reference voltage based at least in part on the compensation voltage and a second reference voltage.
(Figure 2:  Ic) flowing through a resistor (Figure 2:  Rk); generating, by the resistor, a compensation voltage (Figure 2:  VCP) based at least in part on the compensation current (Figure 2:  Ic); outputting, by the resistor, a first reference voltage (Figure 2:  Vth2) based at least in part on the compensation voltage (Figure 2:  VCP) and a second reference voltage (Figure 2:  Vth1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Stamm to incorporate the teaching of Li. Doing so would provide a controller capable of providing a programmable ramp signal, thereby increasing efficiency.

Regarding claim 57, Stamm discloses a method (Figure 13) for regulating a power converter (Figure 5), the method comprising: receiving (Figure 5: 42) an input signal, the input signal indicating a first current flowing through a primary winding (Figure 5: 22p) of a power converter (Figure 5); receiving an amplified signal (Figure 13: output of AND gate); generating, by a compensation current generator (Figure 5: 68, 64, 60, 32, 90; Figure 13: Constant Current Regulation; through Driving Logic), a compensation current (Figure 13:  internal to Constant Current Regulation) based at least in part on the input signal (Figure 12: current through 102) and the amplified signal (Figure 13: output of AND gate); generating the amplified signal (Figure 13: output of AND gate) based on at least information (Figure 13: V1LED) associated with the compensation current; generating a drive signal (Figure 13: output of Driving Logic) based at least in part on the amplified signal (Figure 13: output of AND gate); (Figure 13: output of driving buffer connected to gate terminal of 50) to a switch (Figure 13: 50) to affect the first current flowing through the primary winding (Figure 13: 22p) of the power converter.
Stamm does not disclose outputting the amplified signal directly to the compensation current generator.
Li teaches outputting the amplified signal (Figure 2:  C2) directly to the compensation current generator (Figure 2:  202).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Stamm to incorporate the teaching of Li. Doing so would provide a controller capable of providing a programmable ramp signal, thereby increasing efficiency.

Regarding claim 58, Stamm discloses a method (Figure 13) for regulating a power converter (Figure 5), the method comprising: receiving (Figure 5: 42) an input signal, the input signal indicating a first current flowing through a primary winding (Figure 5: 22p) of a power converter (Figure 5); receiving a demagnetization signal (Figure 5: ZCD; Paragraph [0023]) related to a demagnetization period of the power converter and associated with an auxiliary winding (Figure 5: 22a) of the power converter; receiving an amplified signal (Figure 13: output of AND gate); in response to the power converter operating under a first load condition (Paragraph [0075), generating, by a compensation current generator (Figure 5: 68, 64, 60, 32, 90; Figure 13: Constant Current Regulation; through Driving Logic), a compensation current based at least in part on the input signal (Figure 12: current through 102) and the (Figure 13: output of AND gate); in response to the power converter operating under a second load condition (Paragraph [0075), generating, by a compensation current generator (Figure 5: 68, 64, 60, 32, 90; Figure 13: Constant Current Regulation; through Driving Logic), the compensation current based at least in part on the input signal (Figure 12: current through 102) and the demagnetization signal (Figure 5: ZCD; Paragraph [0023]); generating the amplified signal (Figure 13: output of AND gate) based on at least information (Figure 13: V1LED) associated with the compensation current; generating a drive signal (Figure 13: output of Driving Logic) based at least in part on the amplified signal (Figure 13: output of AND gate); and outputting the drive signal (Figure 13: output of driving buffer connected to gate terminal of 50) to a switch (Figure 13: 50) to affect the first current flowing through the primary winding (Figure 13: 22p) of the power converter; wherein the first load condition and the second load condition are different (Paragraphs [0074]-[0075]).
Stamm discloses outputting the amplified signal directly to the compensation current generator.
Lin teaches outputting the amplified signal (Figure 2:  output of 304) directly to the compensation current generator (Figure 2:  202).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Stamm to incorporate the teaching of Li. Doing so would provide a controller capable of providing a programmable ramp signal, thereby increasing efficiency.

Allowable Subject Matter
Claims 2, 10, and 44 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior art of record fails to disclose alone or in combination:
wherein the first reference voltage is equal to a sum of the compensation voltage and the second reference voltage, 
in combination with the additional elements of claim 2.

Regarding claim 10, the prior art of record fails to disclose alone or in combination:
wherein the compensation current generator is further configured to generate the compensation current so that an output voltage of the power converter is independent of an output current of the power converter, the output voltage and the output current being related to a secondary winding of the power converter coupled to the primary winding, 
in combination with the additional elements of claim 10.

Regarding claim 44, the prior art of record fails to disclose alone or in combination:
wherein the compensation current generator is further configured to generate the compensation current so that an output voltage of the power converter is independent of an output current of the power converter, the output voltage and the output current 
in combination with the additional elements of claim 44.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN H SPRENGER/Examiner, Art Unit 2838